Fourth Court of Appeals
                                San Antonio, Texas
                                     October 17, 2019

                                   No. 04-19-00088-CV

                          ELG OIL, LLC and ELG Utility, LLC,
                                     Appellants

                                             v.

                              STRANCO SERVICES, LLC,
                                     Appellee

                From the 218th Judicial District Court, Karnes County, Texas
                           Trial Court No. 16-03-00056-CVK-A
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

       The Appellee’s Unopposed Motion to Extend Time to File Motion for Panel Rehearing is
hereby GRANTED. Time is extended to November 8, 2019.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2019.



                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk